July 14, 2016




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       RICHARD ALAN HAASE, Appellant

NO. 14-14-00572-CV                            V.

 ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & FRIEND, L.L.P.
             AND RANDALL SORRELS, Appellees
             ________________________________

       This cause, an appeal from the judgment signed on June 20, 2014, was heard
on the transcript of the record. We have inspected the record and find the trial court
erred in granting summary judgment as to appellant Richard Alan Haase’s claims
against appellee Randall Sorrels based on alleged conduct that purportedly caused
appellant Richard Alan Haase to be sanctioned in the underlying suit. We
therefore order that the portions of the judgment that address appellant Richard
Alan Haase’s claims against appellee Randall Sorrels based on alleged conduct that
purportedly caused appellant Richard Alan Haase to be sanctioned in the
underlying suit are REVERSED and ordered severed and REMANDED for
further proceedings in accordance with this court’s opinion. Further, we find no
error in the remainder of the judgment and order it AFFIRMED. For good cause,
we order appellant Richard Alan Haase and appellee Randall Sorrels each to pay
one-half of all costs incurred in this appeal. We further order this decision certified
below for observance.